DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “926” has been used to designate both plunger stop and pivot point.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pagano (US 4693697 A) in view of Simon (US 20190098864 A1). 
Regarding claim 1, Pagano teaches an object dispensing device (Figs. 3 and 11 Col. 4, lines 23-26, also the device is capable of holding and ejecting treats if the objects 32 were replaced with treats) comprising: a base (see examiner’s illustration of Fig. 3), wherein the base comprises a bowl portion (48) and a compartment portion (see examiner’s illustration of Fig. 3), wherein the compartment portion is positioned under the bowl portion; a dome-shaped covering (30) removably coupled (see examiner’s illustration of Fig.3 where the screws can be unscrewed to remove the dome) along a top edge of the bowl portion (Fig. 3), a pair of drive wheels (22 and Col.4, lines 41-43) connected by a crankshaft (54a); a dispensing mechanism (Figs. 3 and 11 depict the objects being held and ejected and Col. 4, lines 23-26) actuated by rotation of the crankshaft (Col. 4, lines 38-56); and a pair of stabilizing wheels (24). However, Pagano is silent about treats and wherein the dome-shaped covering comprises a dome surface having at least one opening along the dome surface. 
Simon teaches a treat dispensing device comprising treats ([0001-0002] of Simon) and wherein the dome-shaped covering comprises a dome surface having at least one opening (20 of Simon) along the dome surface (20 in fig. 1 of Simon). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include treats and wherein the dome-shaped covering comprises a dome surface having at least one opening along the dome surface as taught Simon in the apparatus of Pagano, in order to promote an increase in exercise by providing a treat based on the user’s interaction ([0001-0002] of Simon). 


    PNG
    media_image1.png
    636
    809
    media_image1.png
    Greyscale

Regarding claim 2, Pagano as modified by Simon (emphasis on Pagano) teaches the treat dispensing device of claim 1, and further teaches wherein the bowl portion comprises: a central recessed portion (86 in fig. 8); and a bottom surface (curved portion of 48 in fig. 3) surrounding the central recessed portion (shown in fig. 3) and sloped toward the central recessed portion (shown in fig. 3); and wherein the dispensing mechanism comprises: a plunger comprising: a plunger disk (84); a plunger rod (80 in fig. 8); and a plunger stop (88 in fig. 11), wherein the plunger disk is slidingly engaged along the central recessed portion (Figs. 3 and 11 depict the plunger at different positions capable of sliding along the central recessed portion); a compression spring (50) positioned below the plunger disk and contained within the central recessed portion (fig. 3); and a pivoting escapement (36 and Col. 5, lines 29-43) actuated by the crankshaft rotating in a forward or a backward rotation of the crankshaft (Col.4, lines 38-56), wherein the pivoting escapement pivots along a pivot point (38 in fig. 3 and Col. 3, lines 57-60) on the plunger rod, and wherein the pivot point and the plunger stop are co-located (figs. 8 and 11 depict the pivot point co-located with the plunger stop as the pivot point moves towards the plunger stop). 
Regarding claim 5, Pagano as modified by Simon (emphasis on Pagano) teaches the treat dispensing device of claim 1, and further teaches wherein each of the pair of stabilizing wheels comprise a wheel rotatably coupled with a fixed axle (54b in Fig. 3).  
Regarding claim 7, Pagano as modified by Simon (emphasis on Pagano) teaches the treat dispensing device of claim 1, and further teaches wherein the treat dispensing device dispenses a plurality of treats (the combination of Pagano and Simon will be capable of dispensing a plurality of treats) in response to moving in either a forward or a backward direction (Figs. 6 and 11 depict the rotation of the crankshaft and Col. 4, lines 38-56).
Regarding claim 8, Pagano teaches a method of dispensing objects (Figs. 3 and 11 Col. 4, lines 23-26, also the device is capable of holding and ejecting treats if the objects 32 were replaced with treats) comprising: providing an object dispensing device (Figs. 3 and 11 Col. 4, lines 23-26, also the device is capable of holding and ejecting treats if the objects 32 were replaced with treats), wherein the object dispensing device comprises: a base (see examiner’s illustration of Fig. 3), wherein the base comprises a bowl portion (48) and a compartment portion (see examiner’s illustration of Fig. 3), wherein the compartment portion is positioned under the bowl portion; a dome-shaped covering (30) removably coupled (see examiner’s illustration of Fig.3 where the screws can be unscrewed to remove the dome) along a top edge of the bowl portion (Fig.3); a pair of drive wheels (22 and Col.4, lines 41-43) connected by a crankshaft (54a); a dispensing mechanism (Figs. 3 and 11 depict the objects being held and ejected and Col. 4, lines 23-26) actuated by rotation of the crankshaft (Col. 4, lines 38-56); and a pair of stabilizing wheels (24); providing a plurality of objects (32); loading the object dispensing device with objects; moving the object dispensing device in either a forward or a backward direction thereby rotating the crankshaft in either direction (Figs. 6 and 11 depict the rotation of the crankshaft and Col. 4, lines 38-56); and dispensing at least some of the plurality of objects (Fig. 11 depicts the objects being dispensed and Col. 4, lines 38-56) when the dispensing mechanism is actuated.  However, Pagano is silent about treats, wherein the dome-shaped covering comprises a dome surface having at least one opening along the dome surface, a plurality of treats; loading the treat dispensing device with the treats; dispensing at least some of the plurality of treats through the at least one opening when the dispensing mechanism is actuated.  
Simon teaches a method of dispensing treats ([0001-0002] of Simon) comprising: wherein the dome-shaped covering comprises a dome surface having at least one opening (20 of Simon) along the dome surface (20 in Fig. 1 of Simon), providing a plurality of treats ([0001-0002] states “treats” indicating a plurality of treats); loading the treat dispensing device with the treats; dispensing at least some of the plurality of treats through the at least one opening when the dispensing mechanism is actuated ([0034] and 20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the dome-shaped covering comprises a dome surface having at least one opening along the dome surface, providing a plurality of treats; loading the treat dispensing device with the treats; dispensing at least some of the plurality of treats through the at least one opening when the dispensing mechanism is actuated as taught by Simon in the method of Pagano, in order to promote an increase in exercise by providing a treat based on the user’s interaction ([0001-0002] of Simon). (Please note that the objects are treats that are dispensed through the at least one opening in the dome surface when the dispensing mechanism is actuated). 

Regarding claim 9, Pagano as modified by Simon (emphasis on Pagano) teaches the method of claim 8, and further teaches wherein the bowl portion comprises: a central recessed portion (86 in fig. 8); and a bottom surface (curved portion of 48 in fig. 3) surrounding the central recessed portion (shown in fig. 3) and sloped toward the central recessed portion (shown in fig. 3); and wherein the dispensing mechanism comprises: a plunger comprising: a plunger disk (84); a plunger rod (80 in fig. 8); and a plunger stop (88 in fig. 11), wherein the plunger disk is slidingly engaged along the central recessed portion (Figs. 3 and 11 depict the plunger at different positions capable of sliding along the central recessed portion); a compression spring (50) positioned below the plunger disk and contained within the central recessed portion (fig. 3); and a pivoting escapement (36 and Col. 5, lines 29-43) actuated by the crankshaft rotating in a forward or a backward rotation of the crankshaft (Col.4, lines 38-56), wherein the pivoting escapement pivots along a pivot point (38 in fig. 3 and Col. 3, lines 57-60) on the plunger rod, and wherein the pivot point and the plunger stop are co-located (figs. 8 and 11 depict the pivot point co-located with the plunger stop as the pivot point moves towards the plunger stop). 
Regarding claim 12, Pagano as modified by Simon (emphasis on Pagano) teaches the method of claim 8, and further teaches wherein the loading the treat dispensing device with the treats comprises: removing the dome-shaped covering (see examiner’s illustration of Fig.3 where the screws can be unscrewed to remove the dome-shaped covering of Pagano); placing the plurality of treats in the bowl portion (fig. 3 of Pagano); and replacing the dome-shaped covering (see examiner’s illustration of Fig.3 where the screws can be screwed back on to replace the dome-shaped covering of Pagano).  
Regarding claim 14, Pagano as modified by Simon (emphasis on Pagano) teaches the method of claim 9, and further teaches wherein when the dispensing mechanism is actuated, the pivoting escapement releases the plunger with an audible "pop." (intended use because Pagano is capable of producing the popping noise (Col. 4, lines 57-60). 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pagano (as above) as modified by Simon (as above) as applied to claim 1 and 8 above, and further in view of Baxter (US 20150101543 A1).
Regarding claim 3, Pagano as modified by Simon (emphasis on Simon) teaches the treat dispensing device of claim 1, and further teaches the at least one opening, but is silent about further comprising: a reducing insert removably inserted into the at least one opening to reduce the at least one opening in size.  
Baxter teaches a reducing insert (40 and 45 and [0047] of Baxter) removably (Fig. 6 and [0041]) inserted into the at least one opening to reduce the at least one opening in size (Fig. 5 has the reducing insert inserted into the at least one opening where 45 are smaller orifices).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprising: a reducing insert removably inserted into the at least one opening to reduce the at least one opening in size as taught by Baxter in the apparatus of Pagano as modified by Simon, in order to provide a handle for easier transportation of the [feeder (0047) of Baxter] and allows for air to flow in or out of the treat dispenser ([0030] of Baxter). 
Regarding claim 10, Pagano as modified by Simon (emphasis on Simon) teaches the method of claim 8, and further teaches at least one opening, but is silent about further comprising: providing a reducing insert; and inserting the reducing insert into the at least one opening to reduce the at least one opening in size.  
Baxter teaches further comprising: providing a reducing insert (40 and 45 and [0047] of Baxter); and inserting the reducing insert into the at least one opening to reduce the at least one opening in size (Fig. 5 has the reducing insert inserted into the at least one opening where 45 are smaller orifices).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprising: providing a reducing insert; and inserting the reducing insert into the at least one opening to reduce the at least one opening in size as taught by Baxter in the method of Pagano as modified by Simon, in order to provide a handle for easier transportation of the [feeder (0047) of Baxter] and allows for air to flow in or out of the treat dispenser ([0030] of Baxter). 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pagano (as above) as modified by Simon (as above) as applied to claim 1 and 8 above, and further in view of Hoeting (US 5931338 A).
Regarding claim 4, Pagano as modified by Simon (emphasis on Simon) teaches the treat dispensing device of claim 1, and further teaches the at least one opening but is silent about further comprising: a closing insert removably inserted into the at least one opening to close the at least one opening.  
Hoeting teaches about further comprising: a closing insert (32 of Hoeting) removably (Col.3, line 43) inserted into the at least one opening to close the at least one opening (fig. 1 and Col.3, lines 43-48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprise a closing insert removably inserted into the at least one opening to close the at least one opening as taught by Hoeting in the apparatus of Pagano as modified by Simon, in order to provide a storage unit and protecting the treats from getting damaged, keeping their freshness or preventing insects from entering the dispenser when the feed dispenser is not in use (Col.3, lines 43-48).
Regarding claim 11, Pagano as modified by Simon (emphasis on Simon) the method of claim 8, and further teaches the at least one opening, but is silent about further comprising: providing a closing insert; and inserting the closing insert into the at least one opening.  Hoeting teaches about further comprising: providing a closing insert (32 of Hoeting); and inserting the closing insert into the at least one opening (fig. 1 and Col.3, lines 43-48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further comprising: providing a closing insert; and inserting the closing insert into the at least one opening as taught by Hoeting in the method of Pagano as modified by Simon, in order to provide a storage unit and protecting the treats from getting damaged, keeping their freshness or preventing insects from entering the dispenser when the feed dispenser is not in use (Col.3, lines 43-48).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pagano (as above) as modified by Simon (as above) as applied to claim 1 and 8 above, and further in view of Simard (US 20180303062 A1).
Regarding claim 6, Pagano as modified by Simon (emphasis on Pagano) teaches the treat dispensing device of claim 1, and further teaches the pair of stabilizing wheels, but is silent about wherein each of the pair of stabilizing wheels comprise a swivel castor.  Simard teaches wherein each of the pair of stabilizing wheels comprise a swivel castor (96 of Simard). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the pair of stabilizing wheels comprise a swivel castor as taught by Simard in the apparatus of Pagano as modified by Simon, in order further provide stability to the treat dispenser as it moves around ([0095] of Simard).
Regarding claim 13, Pagano as modified by Simon teaches the method of claim 8, and further teaches the plurality of treats and the at least one opening, but is silent about wherein the loading the treat dispensing device with the treats comprises: placing the plurality of treats in the bowl portion through the at least one opening.  Simard teaches wherein the loading the treat dispensing device with the treats comprises: placing the plurality of treats in the bowl portion through the at least one opening (fig. 3 and [0103] of Simard). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the loading the treat dispensing device with the treats comprises: placing the plurality of treats in the bowl portion through the at least one opening as taught by Simard in the method of Pagano as modified by Simon, in order to provide an easier way to fill the device with treats instead of having to remove the whole dome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ginsberg (US 20060032450 A1) teaches a treat dispenser when pushed or pulled. 
Wolfe (US 20210235664 A1) has multiple orifices on the dome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        12/16/2022

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643